Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 09/23/2020, has been entered.
Claims 1-15 are pending with claims 1-4, 9 and 14 being amended.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15  rejected under 35 U.S.C. 103 as being unpatentable over Carrier, Jr. (“Carrier”) [U.S Patent Application Pub. 2018/0125610 A1] in view of Fu et al. (“Fu”) [U.S Patent Application Pub. 2007/0015991 A1]

Regarding claim 1, Carrier meets the claim limitations as follows: 
A method for obtaining one or more oral images using an imaging device, comprising [Fig. 8A, 8B]: 
obtaining, using an imager of the imaging device [para. 0008: e.g. smartphone, mobile phone], an oral image [Fig. 3A, 8A; para. 0107, 0132: ‘obtaining a series of images of a patient’s teeth’];

determining, by a sensor of the imaging device, an orientation of the imaging device (‘in a plurality of determined views’) [Fig. 5; para. 0121-0126, 0155: ‘additional information, including the orientation and location of the camera relative to the patient, may be extracted’; Fig. 8B: ‘851’]; 

extracting, by a controller of the imaging device, one or more features (e.g. ‘eyes, nose, ears, lips’ or ‘an overlay’) [para. 0150] from the obtained oral image, wherein the extracted one or more features comprises at least one of an image quality feature and an object recognition feature (i.e. ‘an overlay’) [Fig. 2, 3];

determining, by the controller, whether the one or more extracted features satisfy a predetermined feature threshold (‘approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.’) [Fig. 2, 3; para. 0101-0102: ‘the overlay matches’];

calculating [Fig. 2, 3; para. 0101-0104: ‘The user can refer to the on-screen overlay to guide the movement of the mobile telecommunications device camera to set a correct view and distance to the teeth of the patient in the view of the patient's teeth’], by the controller if the one or more extracted features does not satisfy the predetermined feature threshold, a physical adjustment of the imaging device required to satisfy the predetermined feature threshold, wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device; and
 
providing [Fig. 2, 3; para. 0101-0104: ‘The user can refer to the on-screen overlay to guide the movement of the mobile telecommunications device camera to set a correct view and distance to the teeth of the patient in the view of the patient's teeth’], via a user interface of the imaging device [Fig. 5, 6, 7: show a user interface], feedback to a user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold.
Carrier does not disclose explicitly the following claim limitations (emphasis added):
calculating, by the controller if the one or more extracted features does not satisfy the predetermined feature threshold, a physical adjustment of the imaging device required to satisfy the predetermined feature threshold, wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device; and 
providing, via a user interface of the imaging device, feedback to a user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold.
However in the same field of endeavor Fu discloses the deficient claim as follows: 
calculating [Fig. 4; para. 0054: ‘The processing device 401 performs all the imaging calculations to determine the patient’s position with respect to …’], by the controller (i.e. ‘The processing device’) [Fig. 1, 2; para. 0030: disclose ‘The quality metric measure’] if the one or more extracted features does not satisfy the predetermined feature threshold, a physical adjustment [Fig. 1, 2, para. 0030: ‘adjust the imaging parameters’; ‘the position and orientation of the imaging sensor’] of the imaging device required to satisfy the predetermined feature threshold [Fig. 1, 2; para. 0030: disclose ‘the quality threshold’], wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device; and 

[Fig. 1, 2; para. 0030:: ‘Quality is good for registration 105’ and No ‘Adjust ultrasound transducer position 106’] to a user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold.
Carrier and Fu are combinable because they are from the same field of medical devices with tracking capability.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Carrier and Fu as motivation to include tracking capability.


Regarding claim 2, Carrier meets the claim limitations as follows: 
The method of claim 1, further comprising the steps of: obtaining, using the imager of the imaging device, an updated oral image after a physical adjustment is implemented [Fig. 3A-3B; para. 0108: show updated oral image with matched overlay after ‘determine alignment when a threshold amount/percentage … within a predetermined distance of the overlay’]; extracting, by the controller, one or more features from the updated oral image [Fig. 8A, 8B: ‘803’ and ‘815’; para. 0133: ‘repeating the steps of …’], wherein the extracted one or more features comprises at least one of an image quality feature and an object recognition [Fig. 8A, 8B: ‘803’ and ‘815’; para. 0133: ‘repeating the steps of …’]; and transmitting the updated oral image to a dental professional [Fig. 8A, 8B: ‘810’; para. 0131-0135].


Regarding claim 3, Carrier meets the claim limitations as follows: 
The method of claim 2, further comprising the step of storing the updated oral image in memory [para. 0151, 0173-0174, 0178: ‘Any of these distance estimates may be stored with the image for later user’]: 


Regarding claim 4, Carrier meets the claim limitations as follows: 
The method of claim 1, further comprising updating (i.e. ‘repeating’) [Fig. 8A, 8B: ‘803’ and ‘815’; para. 0133: ‘repeating the steps of …’] the orientation of the imaging device if the imaging device detects a movement above a predetermined threshold (‘approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.’) [Fig. 2, 3, 8; para. 0101-0102: ‘the overlay matches’].


Regarding claim 5, Carrier meets the claim limitations as follows: 
(i.e. ‘audible’), visual (i.e. ‘The trigger may be visual (including changing the color or the overlay ..) and/or audible, and/or tactile’), and/or haptic (i.e. ‘tactile’) feedback [Fig. 3B; para. 0070].


Regarding claim 6, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein the imaging device is a smartphone and the imager is a smartphone camera [para. 0008: e.g. smartphone, mobile phone ‘having a camera’].


Regarding claim 7, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein one or more imaging sensor parameters (e.g. ‘focus, lighting (dark/light), etc. ‘) are controlled or determined by image properties (i.e. ‘the image quality’) [para. 0024: ‘The quality may automatically determine focus, lighting’] at one or more points within an obtained oral image.


Regarding claim 8, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein the image quality feature comprises blur quantification [Fig. 6; para. 0126: ‘a poor quality image of the teeth. … bad quality such as blurred’], specular highlight quantification, and/or dynamic range detection (i.e. distance information) [para. 0104, 0148-0150, 0166: ‘at a right distance … in order to capture a high quality dental image’].


Regarding claim 9, Carrier meets the claim limitations as follows:
An imaging device for obtaining one or more oral images, comprising: an imager configured to obtain one or more images [See rejection of claim 1 limitation: ‘obtaining, using an imager …’]; a user interface configured to provide feedback to a user of the imaging device [See rejection of claim 1 limitation: ‘providing, via a user interface …, feedback’]; a communications module configured to transmit one or more oral images [Fig. 8A, 8B: ‘810’; para. 0131-0135]; an orientation sensor configured to determine an orientation of the imaging device [See rejection of claim 1 limitation: ‘determining, … an orientation’]; and a controller configured to: 

(i) extract one or more features from the obtained oral image, wherein the extracted one or more features comprises at least one of an image quality feature and an object recognition feature [See rejection of claim 1 limitation: ‘extracting, … one or more features’];

(ii) determine whether the one or more extracted features satisfy a predetermined feature threshold [See rejection of claim 1 limitation: ‘determining, … whether the one or more extracted features’]; 
[See rejection of claim 1 limitation: ‘calculating, … , a physical adjustment’]; and 
(iv) provide [See rejection of claim 1 limitation: ‘providing, … , feedback to a user’], via the user interface, feedback to the user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold.


Regarding claim 10, all claim limitations are set forth as claim 2 in the device form and rejected as per discussion for claim 2.


Regarding claim 11, all claim limitations are set forth as claim 3 in the device form and rejected as per discussion for claim 3.





Regarding claim 13, all claim limitations are set forth as claim 6 in the device form and rejected as per discussion for claim 6.



Regarding claim 14, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9.

Regarding claim 15, all claim limitations are set forth as claim 12 in the system form and rejected as per discussion for claim 12.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488